     Case: 3:15-cr-00358-JJH Doc #: 378 Filed: 01/16/19 1 of 1. PageID #: 9801




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION




United States of America,                                   Case No. 3:15cr358

               Plaintiff

       -v-                                                  ORDER


Sultane Roome Salim,

               Defendant




     On January 15, 2019, the government orally moved to dismiss Counts 1, 2, and 4 of the

Indictment. There being no objection, it is hereby ordered that the Government’s motion to dismiss

is granted. Counts 1, 2, and 4 of the Indictment are dismissed as to Sultane Roome Salim.




                                                     s/ Jeffrey J. Helmick
                                                     United States District Judge
